internal_revenue_service p o box cincinnati oh date date number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x scholarship program y employer z management company b dollars dollar amount c dollars dollar amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x you have contracted with z to manage and administer the program your purpose is to provide scholarships to eligible employees and or children of y letter catalog number 58264e to be eligible for an award applicants must a be dependent_children age and under of full-time y employees or employees of y b be high school seniors or graduates or current postsecondary undergraduates or graduate level students and c plan to enroll in full-time or part-time undergraduate or graduate study at an accredited two-year or four-year college university or vocational-technical school for the entire academic year you will use z’s recipient selection criteria including consideration of academic performance demonstrated leadership and participation in school and community activities work experience a statement of career and educational goals and objectives unusual personal or family circumstances and an outside appraisal financial need will be considered recipients must demonstrate financial need authorized annual distribution for awards will be up to b dollars up to ten awards of c dollars each will be granted up to four additional awards of c dollars may be granted if enough applications are received awards will be granted in proportion to the number of applications received in each group employees and children of employees and per irs revproc_76_47 if there are not enough qualified applicants in either category awards may be allocated to the other group in order to make full distribution per irs revproc_76_47 awards are not renewable however students may reapply to the program each year they meet eligibility requirement per irs revproc_76_47 the employment eligibility requirement does not apply to previous recipients awards may be used for tuition books supplies and fees y pays the awards to schools on behalf of the recipients awards are for undergraduate and graduate study you will assume responsibility for a specifying eligibility guidelines b requesting irs approval for the program c approval of application materials d placement of application materials on your intranet or website e promotion of the scholarship program among the eligible group and f verification of recipient eligibility z will assume responsibility for all other program functions including a management of the scholarship program according to the conditions in the program description and in full compliance with irs revproc_76_47 b design and production of application materials as requested by you c forwarding application materials electronically to you d receipt acknowledgement and processing of all application materials e evaluation of applications f selection and notification of recipients g e-notification of nonrecipients h confirmation of school enrollment and i providing management reports to summarize program activity and results letter catalog number 58264e basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions letter catalog number 58264e you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58264e if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
